Fourth Court of Appeals
                                San Antonio, Texas
                                      August 16, 2013

                                   No. 04-13-00196-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CARLOS Y. BENAVIDES JR.,
                      AN INCAPACITATED PERSON,

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2011-PB6-000081-L2
                          Honorable Jesus Garza, Judge Presiding


                                      ORDER
       Appellee’s brief was due to be filed with this court on August 1, 2013. On August 13,
2013, Appellee filed a notice of appearance and an unopposed first motion for a two week
extension of time to file the brief.
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due to be
filed with this court by September 3, 2013.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court